Brock, J.
This appeal presents the face of the record proper for review. Counsel for defendant candidly and appropriately states that his examination of the record discloses no error; with this appraisal we agree. The record on appeal shows that the Court was properly organized and had jurisdiction, the indictment was valid in form, defendant was represented by counsel, defendant entered a plea of guilty to the third count in the bill, and the sentence imposed is within authorized limits.
No error.
Campbell and Morris, JJ., concur.